ACCEPTED
                                                                                               01-14-00738-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         5/28/2015 11:47:25 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-14-00738-CR
                                  No. 01-14-00739-CR
                                                                            FILED IN
                                          In the                     1st COURT OF APPEALS
                                   Court of Appeals                      HOUSTON, TEXAS
                                                                     5/28/2015 11:47:25 AM
                                         For the
                                                                     CHRISTOPHER A. PRINE
                                First District of Texas                       Clerk
                                       At Houston

                               ♦

                                       No. 1383989
                                       No. 1383990
                                In the 338th District Court
                                   Harris County, Texas

                               ♦

                                WILLIAM HORHN
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               ♦

       STATE’S THIRD & FINAL MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE APPELLATE BRIEF

                               ♦


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
         1. In the 338th District Court of Harris County, Texas, on August 27, 2014, in cause

number 1383989, the Appellant was convicted in The State of Texas v. William

Columbus Horhn.

         2. For the offense of debit card abuse, Appellant was sentenced to six months in

state jail.

         3. In the 338th District Court of Harris County, Texas, on August 27, 2014, in cause

number 1383990, the Appellant was convicted in The State of Texas v. William

Columbus Horhn.

         4.   For the offense of fraudulent use of identifying information, Appellant was

sentenced to twenty years in prison.

         5. Written notices of appeal were timely filed on August 27, 2014.

         6. The Appellant’s brief was filed with this Court on February 23, 2015.

         7. The State’s brief was due to be filed with this Court on May 26, 2015, after two

extensions.

         8. A third and final motion for extension of time in which to file the State’s brief is

requested until June 2, 2015.

         9. The facts relied upon to explain the need for this extension are:

         This brief was due on May 26, 2015, with no further extensions, absent
         extraordinary circumstances. Due to the recent flooding, the Harris County
         Criminal Justice Center was closed for two days, May 26 & 27, 2015.

         Thus, the attorney assigned to this appeal, the Chief of the Appellate Division,
         Alan Curry, was unable to work on this case. Further, he is currently in Austin
         for the Conference of Criminal Appeals from May 27-29, 2015, that was
         previously scheduled. He will not return to the office until next week.
       Therefore, I am respectfully requesting on his behalf additional time in order to
       properly respond to appellant’s brief in this case.


       WHEREFORE, the State prays that this Court will grant an extension of time until

June 2, 2015, in which to file the State’s brief in this case.


                                                                 Respectfully submitted,

                                                                 /s/ Jessica Akins

                                                                 Jessica Akins
                                                                 Assistant District Attorney
                                                                 Harris County, Texas
                                                                 1201 Franklin, Suite 600
                                                                 Houston, Texas 77002
                                                                 (713) 755-5826
                                                                 akins_jessica@dao.hctx.net
                                                                 State Bar Number: 24029415

                                                                 On behalf of Alan Curry


                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following addresses on May 28, 2015:

       Mark Kratovil
       Attorney at Law
       1201 Franklin Street, 13th Floor
       Houston, Texas 77002

                                                                 /s/ Jessica Akins

                                                                 Jessica Akins


Date: May 28, 2015